Exhibit 10.5

 

EXECUTION VERSION

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT is dated as of January 31, 2019
(this “Agreement”), by and between Iroko Pharmaceuticals, LLC, a Delaware
limited liability company (the “Company”), and Egalet US, Inc., a Delaware
corporation (“Buyer”).

 

RECITALS

 

WHEREAS, the Buyer desires that the Company provides or causes to be provided to
the Buyer and its Affiliates various Services (as defined below) for the periods
specified herein following the consummation of the transactions contemplated by
that certain Asset Purchase Agreement, dated as of October 30, 2018 (as amended,
modified or restated from time to time, the “Purchase Agreement”), among Iroko
Pharmaceuticals Inc., Buyer and Egalet Corporation, a Delaware corporation;

 

WHEREAS, the Buyer and the Company desire to enter into this Agreement to set
forth their respective roles and responsibilities with respect to the provision
of the Services; and

 

WHEREAS, the execution of this Agreement is a condition to the closing of the
transactions contemplated by the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, agree as follows:

 

1.                                      Definitions. Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Purchase Agreement.

 

2.                                      Services Engagement.

 

(a)                                 Effective as of immediately following the
Closing, the Buyer hereby engages the Company as an independent contractor to
provide to the Buyer, for use in connection with the transition of services in
connection with the sale of all or substantially all of the assets of the
Company pursuant to, and in accordance with, the Purchase Agreement, the
transition services described on Schedule A and any amended or additional
services (including with respect to the scope and duration of such services)
that are agreed to in writing by the Company and the Buyer from time to time
hereafter, (collectively, the “Services” and each, individually, a “Service”)
during the Services Period (as defined below), upon the terms and subject to the
conditions set forth herein and on Schedule A.

 

(b)                                 Any Services provided hereunder shall be
consistent with those provided by the Company as of the date hereof and in
accordance with applicable Law.  Notwithstanding anything to the contrary
contained herein, the Buyer acknowledges that (i) the Company cannot guarantee
the continued employment or engagement of specific employees, subcontractors or
independent contractors, (ii) the Company shall not be responsible or liable for
any suspension, disruption or termination of any Services if a particular
employee, subcontractor or independent contractor who is responsible for the
performance of such Services is no longer employed or engaged by the Company or
any of its Affiliates and the Company does not otherwise provide the same or
similar Services, and (iii) the Company shall have no obligation to replace or
substitute for any such employee, subcontractor or independent contractor.  The
Company shall be responsible for paying such employees’ respective compensation
and providing to such employees any benefits.  The Buyer acknowledges that
(i) the Company is not in the business of providing the Services to third
parties, (ii) the Services may be provided by a subcontractor or independent
contractor of the Company

 

--------------------------------------------------------------------------------



 

and (iii) the Company is providing the Services only as an accommodation to the
Buyer to allow the Buyer a period of time to obtain its own Services.

 

(c)                                  The Company in its reasonable discretion
may subcontract some or all of the Services (i) to any Person set forth on
Schedule A, (ii) to any Affiliates of the Company and (iii) with the Buyer’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), to any other third party. The Company shall use its
commercially reasonable efforts to ensure that each such third party contractor
engaged or employed by the Company to provide Services shall (if applicable)
provide such Services in substantially the same manner and with substantially
the same level of care as such contractor provided such services in the ordinary
course of business to the Company as of immediately prior to the date hereof and
in accordance with applicable Law and this Agreement and shall ensure that such
Affiliate or subcontractor is subject to the confidentiality obligations
applicable to the Company pursuant to Section 7 hereof, and the Buyer shall not
pay more than the rates specified on Schedule A for the Services in the event
that a third party is engaged to provide any services.  The Company shall be
responsible for the performance or non-performance of its Affiliates and
subcontractors in accordance with this Agreement.  The Company shall, and the
Company shall cause its Affiliates and its subcontractors to, follow the
reasonable policies, procedures and practices of Buyer applicable to the
Services that are known or made known to the Company.

 

(d)                                 The Company and the Buyer shall each
nominate one or more representatives to act as the primary contact person (each,
a “Service Coordinator”) with respect to the performance of the Services. 
Unless otherwise expressly agreed upon by the Company and the Buyer in writing,
all communications relating to this Agreement and to the Services provided
hereunder shall be directed to the Service Coordinators.  The Service
Coordinators shall meet at such time and place as the Service Coordinators shall
mutually agree (acting reasonably) from time to time on an as-needed basis.  All
requests for additional Services shall be in writing and provided by the
applicable party only to the extent agreed to by the Company and the Buyer in
writing (including with respect to scope and duration of such services).  The
initial Service Coordinator for the Company will be Todd Smith.  The initial
Service Coordinator for the Buyer is Mark Strobeck.  Either party may replace
its Service Coordinator at any time by providing written notice in accordance
with Section 11. Within fifteen (15) days of the date of this Agreement, the
Service Coordinators shall discuss a plan for the implementation of the Services
to be provided hereunder.  Thereafter, the Service Coordinators shall discuss,
no less than once every thirty (30) days, the status of the implementation of
the Services to be provided hereunder.

 

3.                                Services Period.  The provision of the
Services shall commence on the date hereof and shall terminate at the applicable
time and date set forth on Schedule A with respect to each applicable Service
(the “Services Period”), and, upon such termination, the Company shall have no
obligation to provide such Service.  The Buyer, in its sole discretion, may
terminate any Service or portion thereof, at any time upon such prior written
notice to the Company as provided on Schedule A and, if no such notice period is
provided on Schedule A, at any time upon at least thirty (30) days’ prior
written notice to the Company, and, upon such termination, the Company shall
have no obligation to provide such Service, and the Buyer’s obligation to pay or
reimburse the Company for any future amounts for such terminated Service
provided after such termination shall cease (provided, that the Buyer shall pay
and reimburse the Company for all of such amounts due and payable as provided
herein through the effective date of termination of such Service or as otherwise
required by Schedule A, it being agreed that such payment and reimbursement
obligations shall survive any such termination until satisfied in full;
provided, further, that all obligations with respect to all other non-terminated
Services shall not be effected thereby and shall continue).  Notwithstanding
anything in this Agreement to the contrary, if (a) Mark Murphy is no longer
employed by the Company, the Buyer may terminate the Finance Services described
on Schedule A immediately and (b) George Donato is no longer employed by the
Company, the Buyer may terminate the Manufacturing/QA/Regulatory Services
described on Schedule A immediately, in each case without further obligation to
the Buyer for such respective Services (provided, that the Buyer shall pay and
reimburse the Company for all such amounts due and payable as provided herein
for Services that are terminated as a

 

2

--------------------------------------------------------------------------------



 

result of either Mark Murphy or George Donato no longer being employed by the
Company through the effective date of the termination of such respective Service
— it being understood that the Buyer shall only be required to pay the pro rata
portion of any monthly fee in which such terminated Services were rendered if
such termination occurs prior to the any month-end).  The Company shall provide
the Buyer with prompt written notice of any termination of employment with the
Company of Mark Murphy or George Donato.

 

4.                                      Fees; Reimbursements.

 

(a)                                 The Buyer shall pay to the Company fees for
each Service in the amounts and at the times set forth on Schedule A.  In
addition, the Buyer shall reimburse the Company for reasonable and documented
out-of-pocket third party costs and expenses incurred by the Company or any of
its Affiliates in connection with the provision of the Services hereunder that
are not otherwise covered by the Service fees set forth on Schedule A.

 

(b)                                 In the event the Company and the Buyer
mutually agree in writing to additional services either not listed or not
contemplated hereunder, the Company and the Buyer shall work together in good
faith to determine the fees applicable to such services.

 

(c)                                  The Company shall deliver to the Buyer an
invoice (each, an “Invoice”) on a monthly basis in arrears for all Services
provided during the preceding calendar month (or portion thereof). At the
Company’s option, (i) the Buyer shall pay all amounts due and payable on such
Invoices within ten (10) Business Days following receipt thereof, without any
setoff, deduction or withholding or (ii) the Company shall withhold from amounts
otherwise payable to Buyer all amounts due and payable on such Invoices. 
Subject to Section 4(d), any amount for an item in an Invoice that is not paid
when due shall bear interest from and after the date on which the amount with
respect to such item in the applicable Invoice first became overdue at an annual
rate equal to the prime rate as determined by the Wall Street Journal.  The
Company shall have the right to suspend and/or terminate the performance of the
applicable Services for which any amount is overdue during any period when any
such amount is overdue (even if such overdue amount is being disputed pursuant
to Section 4(d)).

 

(d)                                 In the event of an Invoice dispute, the
Buyer shall deliver a written statement to the Company no later than fifteen
(15) days after such party’s receipt of the disputed Invoice listing all
disputed items and providing a reasonably detailed description of each disputed
item.  Items not so disputed within such fifteen (15) day period shall be deemed
accepted and shall be paid, notwithstanding disputes on other items, within the
period set forth in Section 4(c).  During the period of fifteen (15) days after
receipt by the Company of such written dispute statement, the parties shall seek
to resolve all such disputes expeditiously and in good faith.  Upon resolution
of any dispute with respect to any item on an Invoice, the Company shall pay to
the Buyer any amounts that were overpaid in respect of such item pursuant to the
applicable Invoice, and the Buyer shall promptly pay to the Company any amounts
still owing with respect to the applicable Invoice.

 

(e)                                  The Buyer shall pay (or reimburse the
Company and its Affiliates for) any and all taxes and governmental charges,
including, without limitation, sales or use charges, which the Company or any of
its Affiliates shall have any obligation to collect or remit to any Taxing
Authority with respect to or relating to the applicable Services or the
performance by the Company of its obligations hereunder, other than income
taxes, gross receipt taxes or similar taxes imposed on the income of the Company
or its Affiliates.

 

5.                                      Cooperation.  The Buyer shall cooperate
with the Company and provide the Company with such information and assistance as
the Company shall reasonably require to enable the Company to provide the
Services.  The Buyer shall grant to the personnel of the Company reasonable
access to the Buyer’s locations, systems and information as reasonably necessary
for the Company to perform its obligations hereunder.  The Company shall have no
liability to the Buyer or any of its Affiliates for any failure to

 

3

--------------------------------------------------------------------------------



 

perform or delay in performing its obligations under this Agreement to the
extent such failure or delay results from the failure of the Buyer or any of its
Affiliates to comply with this Section 5.

 

6.                                      Intellectual Property.  The Buyer shall,
and hereby does, grant to the Company and its Affiliates a non-exclusive,
royalty-free, non-assignable (except to a third party contractor consented to in
accordance with Section 2(c)) license to use, practice and otherwise exploit any
Intellectual Property of the Buyer or its Affiliates, solely as is reasonably
necessary to allow the Company and its Affiliates to perform its obligations
under this Agreement, which license shall terminate automatically at the end of
the Services Period or, with respect to any Service that is terminated prior to
the end of the Services Period pursuant to Section 3, the date that such Service
is terminated. Except as expressly provided in this Section 6, no rights or
obligations in respect of a party’s intellectual property rights are granted to
the other party or shall be implied from this Agreement and each party shall
remain the sole and exclusive owner of its intellectual property rights.

 

7.                                      Confidentiality.  Each party agrees that
it and its Affiliates, and its and their respective employees, advisors, agents
and representatives, including, with respect to the Company, any third parties
engaged to provide the Services pursuant to Section 2(c), shall keep
confidential all data, documents, records and information obtained from the
other party or its representatives in connection with this Agreement in
accordance with Section 4.1 of the Purchase Agreement.

 

8.                                      Limitation of Liability; Indemnity. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE COMPANY DOES NOT MAKE, AND
EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE SERVICES TO BE
PROVIDED UNDER THIS AGREEMENT OR UNDER ANY AGREEMENT, DOCUMENT, OR INSTRUMENT
DELIVERED PURSUANT TO THIS AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO
MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT OF ANY SERVICES, SOFTWARE OR HARDWARE PROVIDED HEREUNDER AND
ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE
USAGE.  EXCEPT TO THE EXTENT ARISING OUT OF GROSS NEGLIGENCE OF WILLFUL
MISCONDUCT BY THE COMPANY, ITS AFFILIATES OR SUBCONTRACTORS, THE COMPANY SHALL
NOT BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, UNFORESEEN,
EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING DIMINUTION OF VALUE, LOSS OF PROFITS,
BUSINESS REPUTATION OR OPPORTUNITY, OR DAMAGES THAT ARE CALCULATED AS A MULTIPLE
OF EARNINGS, REVENUE OR OTHER SIMILAR MEASURE.  The Buyer shall indemnify and
hold the Company and its Affiliates, officers, employees and directors harmless
from and against any Damages arising out of, relating to, or in connection with
(i) a material breach by Buyer of this Agreement or under any agreement,
document, or instrument delivered pursuant to this Agreement, or (ii) Buyer’s
gross negligence or willful misconduct; provided, however, that Buyer will not
indemnify the Company to the extent that such losses directly arise out of or
result from the Company’s gross negligence or willful misconduct or to the
extent a Buyer Indemnified Party is entitled to indemnification for such losses
pursuant to Section 6.1 of the Purchase Agreement.  The Company agrees to
indemnify and hold Buyer and its Affiliates, officers, employees and directors
harmless from and against any Damages arising out of, relating to, or in
connection with the Company’s, its Affiliates’ and its subcontractors’ gross
negligence or willful misconduct in providing the Services provided under this
Agreement or under any agreement, document, or instrument delivered pursuant to
this Agreement; provided, however, that the Company will not indemnify Buyer to
the extent that such losses directly arise out of or result from Buyer’s gross
negligence or willful misconduct or to the extent the Company, its Affiliates or
their Representatives are entitled to indemnification for such losses pursuant
to Section 6.2 of the Purchase Agreement; and provided, further, that,
notwithstanding the foregoing, the total and cumulative liability of the Company
under this Agreement and any agreement, document, or instrument delivered
pursuant to this Agreement shall not exceed the aggregate fees paid to the
Company by Buyer hereunder.

 

4

--------------------------------------------------------------------------------



 

9.                                      Independent Contractor Relationship. 
The relationship between the Buyer, on the one hand, and the Company, on the
other hand, established under this Agreement is that of independent contractors
and no party shall be deemed an employee, agent, fiduciary, partner, or joint
venturer of or with the other, and no party shall have the right to bind the
other party to any agreement with a third party.  Nothing in this Agreement
shall be construed to create or constitute a partnership or joint venture
between the parties, or any other relationship between the parties not expressly
provided for herein.  Except as provided in Section 4(e), each party shall be
responsible for and shall withhold or pay, or both, as may be required by Law,
all Taxes pertaining to the employment of such party’s personnel and/or
performance by such party of the Services rendered hereunder.  Except as
provided in Section 4(e), each party also assumes responsibility for the payment
of all payroll burdens, fringe benefits and payroll Taxes, whether federal,
state, municipal or otherwise, as to such party’s employees, servants or agents
engaged in the performance of the Services.

 

10.                               Replacement Services.  The parties acknowledge
the transitional nature of the Services.  Accordingly, as promptly as
practicable following the execution of this Agreement, Buyer agrees to use
commercially reasonable efforts to make a transition of each Service to its own
internal organization or to obtain alternate third-party sources to provide the
Services.

 

11.                               Notices.  Any notice, demand, request or
consent permitted or required to be delivered hereunder shall be so delivered in
accordance with Section 8.1 of the Purchase Agreement, in each case, mutatis
mutandis.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without giving effect to any choice of Law provision or rule that would cause
the application of Laws of any jurisdiction other than those of the State of
Delaware.

 

13.                               Submission to Jurisdiction. Each of the
parties to this Agreement (a) consents to submit itself to the exclusive
personal jurisdiction of the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) in any action
or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(d) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court.  Each of the parties hereto waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety or other security that might be required of any other party with
respect thereto.  Any party hereto may make service on another party by sending
or delivering a copy of the process to the party to be served at the address and
in the manner provided for the giving of notices in Section 11 of this
Agreement.  Nothing in this Section 13, however, shall affect the right of any
party to serve legal process in any other manner permitted by Law.

 

14.                               WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (c) SUCH

 

5

--------------------------------------------------------------------------------



 

PARTY MAKES THIS WAIVER VOLUNTARILY AND (d) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

15.                               Miscellaneous.

 

(a)                           Except as otherwise expressly provided herein,
neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of Law or otherwise by either of the parties hereto without the prior written
consent of the other party, and any such assignment without such prior written
consent shall be null and void, except that the Buyer may transfer or assign its
rights and obligations under this Agreement, in whole or in part, from time to
time to one (1) or more of its Affiliates; provided that such transfer or
assignment shall not relieve the Buyer of its primary liability for its
obligations hereunder or enlarge, alter or change any obligation of the Company
hereto.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns.

 

(b)                           This Agreement (together with the Purchase
Agreement and the appendices, schedules and exhibits thereto and the schedules
and exhibits hereto (the “Schedules and Exhibits”)) contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters.  The Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

(c)                            Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Buyer and the Company, or in the case of a
waiver, by the party against whom such waiver is intended to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

(d)                           Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

 

(e)                            The heading references herein are for convenience
purposes only, and shall not be deemed to limit or affect any of the provisions
hereof.

 

(f)                             This Agreement may be executed in one or more
counterparts, each of which, including those received via facsimile transmission
or email (including by .PDF attachment), shall be deemed an original, and all of
which shall constitute one and the same agreement.

 

(g)                            Each party agrees to execute such agreements and
other documents and to take such further actions as the other party may
reasonably request in order to carry out the provisions of this Agreement in
accordance herewith.

 

6

--------------------------------------------------------------------------------



 

(h)                           Notwithstanding anything to the contrary herein,
neither party shall be liable for any interruption of its provision of Services,
or any delay or failure to perform under this Agreement, and the obligations of
such party under this Agreement with respect to any Service may be suspended
during the period and to the extent that such party is prevented or hindered
from providing such Service, or such party is prevented or hindered from
receiving such Service, due to any of the following causes: (i) acts of God,
(ii) flood, fire or explosion, (iii) war, invasion, riot or other civil unrest,
(iv) governmental order or applicable law, (v) actions, embargoes or blockades
in effect on or after the date of this Agreement, (vi) action by any
Governmental Entity, (vii) national or regional emergency, (viii) strikes, labor
stoppages or slowdowns or other industrial disturbances, (ix) shortage of
adequate power or transportation facilities, or (x) any other event which is
beyond the reasonable control of the applicable party.

 

[Signatures on following page]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Transition Services
Agreement as of the date first above written.

 

 

THE COMPANY:

 

 

 

IROKO PHARMACEUTICALS, LLC

 

 

 

By:

/s/ Todd Smith

 

Name:

Todd Smith

 

Title:

CEO

 

 

 

BUYER:

 

 

 

EGALET US, INC.

 

 

 

By:

/s/ Robert S. Radie

 

Name:

Robert S. Radie

 

Title:

Authorized Officer

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------